DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/7/2021.
Claims 2-21 are pending. Claim 1 is cancelled. Claims 2-21 are new. Claims 2, 10 and 17 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12 and 17 are objected to because of the following informalities:  
Claim 12 recites “the one of the metal layer” in line 2 of the claim, which the Examiner suggests amending to only “the metal layer”, since the claimed element was originally introduced using that same language in claim 10, which claim 12 depends from.
Claim 17 recites “each of the metal layer” in line 10 of the claim, which the Examiner suggests amending to only “the metal layer”, since only a single “metal layer” was previously introduced at the beginning of line 10 of the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,879,413 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,879,413 B2 encompasses all the claimed subject matter as found in claims 2-21 of the current application given the species or sub-genus claimed in claims 1-20 of U.S. Patent No. 10,879,413 B2 anticipates the claimed genus in the current application being examined and therefore, a patent to the genus would, necessarily, extend the rights of the species or sub-genus should the genus issue as a patent after the species or sub-genus. Specifically, the claimed “metal layer” of independent claims 2, 10 and 17 of the current application is anticipated by the claimed “plurality of metal layers” of independent claims 1, 9 and 16 of U.S. Patent No. 10,879,413 B2.
Note the various dependent claims are anticipated by/obvious in view of the conflicting application/patent.
Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the objected subject matter and/or the Double Patenting Rejections set forth in this Office action, or if a timely filed terminal disclaimer is provided as detailed above in the section “Double Patenting”.

    PNG
    media_image1.png
    630
    1793
    media_image1.png
    Greyscale

Regarding independent claim 2, Figure 4A of Carlson et al. (US 2010/0243041 A1, hereinafter “Carlson”) discloses a solar cell, comprising: 
a doped region 22 (“highly doped regions”- ¶0065) on the solar cell, wherein the doped region 22 is located at a back surface of the solar cell; 
a dielectric layer 52/54 (collectively 52 “first passivation layer” and 54 “second passivation layer”- ¶0077) directly on the doped region 22, the dielectric layer 52/54 having a dissociated region 40 (“contact”- ¶0067, which is indicated by the outlined regions notated as “Dissociated/Partially Removed Region”; see above Examiner’s Markup Fig. 4A Carlson) therein, wherein the dissociated region 40 is in contact with the doped region 22, wherein the dissociated region 40 comprises dissociated material of the dielectric layer 52/54, since the contacts 40 are formed by laser firing metal through the dielectric layer 52/54 (¶0043), which would lead to portions of dielectric layer 52/54 dissociating and being part of the final structure of contacts 40; and 
a metal layer 34 (“conductors... silver metal”- ¶0067) directly on the dielectric layer 52/54, the metal layer 34 is in contact with the dissociated material of the dissociated region 40 of the dielectric layer 52/54, and wherein the dissociated material of the dissociated region 40 of the dielectric layer 52/54 is vertically between both the metal layer 34 and the doped region 22, since region 40 electrically connects metal layers 34 and doped region 22 (¶0077) such that region 40 would be situated between metal layers 34 and doped region 22.
Carlson does not expressly disclose wherein the dissociated material of the dissociated region of the dielectric layer is vertically between and physically contacts both the metal layer and the doped region.
Thus, regarding independent claim 2 (which claims 3-9 depend from), the prior art of record including Carlson, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the dissociated material of the dissociated region of the dielectric layer is vertically between and physically contacts both the metal layer and the doped region”.
Regarding independent claim 10, Figure 4A of Carlson discloses a solar cell, comprising: 
a doped region 22 (“highly doped regions”- ¶0065) on the solar cell, wherein the doped region 22 is located at a back surface of the solar cell; 
a dielectric layer 52/54 (collectively 52 “first passivation layer” and 54 “second passivation layer”- ¶0077) directly on the doped region 22, the dielectric layer 52/54 having a partially removed region 40 (“contact”- ¶0067, which is indicated by the outlined regions notated as “Dissociated/Partially Removed Region”; see above Examiner’s Markup Fig. 4A Carlson) therein, wherein the partially removed region 40 is in contact with the doped region 22, wherein the partially removed region 40 comprises material of the dielectric layer 52/54, since the contacts 40 are formed by laser firing metal through the dielectric layer 52/54 (¶0043), which would lead to portions of dielectric layer 52/54 dissociating and being part of the final structure of contacts 40; and 
a metal layer 34 (“conductors... silver metal”- ¶0067) directly on the dielectric layer 52/54, the metal layer 34 is in contact with the material of the dielectric layer 52/54 of the partially removed region 40 of the dielectric layer 52/54, and wherein the material of the dielectric layer 52/54 of the partially removed region 40 of the dielectric layer 52/54 is vertically between both the metal layer 34 and the doped region 22, since region 40 electrically connects metal layers 34 and doped region 22 (¶0077) such that region 40 would be situated between metal layers 34 and doped region 22.
Carlson does not expressly disclose wherein the material of the dielectric layer of the partially removed region of the dielectric layer is vertically between and physically contacts both the metal layer and the doped region.
Thus, regarding independent claim 10 (which claims 11-16 depend from), the prior art of record including Carlson, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the material of the dielectric layer of the partially removed region of the dielectric layer is vertically between and physically contacts both the metal layer and the doped region”.
Regarding independent claim 17, Figure 4A of Carlson discloses a solar cell, comprising: 
a silicon substrate 14 (“doped wafer...silicon”- ¶0064) having a back surface opposite a light-receiving surface (¶0064); 
a N-type doped region 24 (“highly doped regions... n+ dopant”- ¶0065) and a P-type doped region 26 (“highly doped regions... p+ dopant”- ¶0065) on the silicon substrate 14, wherein the N-type doped region 24 and a P-type doped region 26 are located at the back surface of the silicon substrate 14; 
a dielectric layer 52/54 (collectively 52 “first passivation layer” and 54 “second passivation layer”- ¶0077) directly on the N-type doped region 24 and the P-type doped region 26, the dielectric layer 52/54 having a dissociated region 40 (“contact”- ¶0067, which is indicated by the outlined regions notated as “Dissociated/Partially Removed Region”; see above Examiner’s Markup Fig. 4A Carlson) therein, wherein the dissociated region 40 is in contact with the N-type doped region 24 and the P-type doped region 26, wherein the dissociated region 40 comprises dissociated material of the dielectric layer 52/54, since the contacts 40 are formed by laser firing metal through the dielectric layer 52/54 (¶0043), which would lead to portions of dielectric layer 52/54 dissociating and being part of the final structure of contacts 40; and 
a metal layer 34 (“conductors... silver metal”- ¶0067) directly on the dielectric layer 52/54, each of the plurality of metal layer 34 is in contact with the dissociated material of the dissociated region 40 of the dielectric layer 52/54, and wherein the dissociated material of the dissociated region 40 of the dielectric layer 52/54 is vertically between both the metal layer 34 and one of the P-type doped region 26 or the N-type doped region 24, since region 40 electrically connects metal layers 34 and doped region 24/26 (¶0077) such that region 40 would be situated between metal layers 34 and doped region 24/26.
Carlson does not expressly disclose wherein the dissociated material of the dissociated region of the dielectric layer is vertically between and physically contacts both the metal layer and one of the P-type doped region or the N-type doped region.
Thus, regarding independent claim 17 (which claims 18-21 depend from), the prior art of record including Carlson, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the dissociated material of the dissociated region of the dielectric layer is vertically between and physically contacts both the metal layer and one of the P-type doped region or the N-type doped region”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moslehi et al. (US 2012/0305063 A1), which discloses a solar cell comprising a dissociated/partially removed region within a dielectric layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895